Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance were described at §24 of the Final Rejection of 2/11/21 and the same reasons apply in this Notice of Allowability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In view of the claim amendments and arguments presented in the Amendment dated 4/19/21, the Detailed Action issued 2/11/21, wherein Claims 1, 2, 5, and 7 – 10 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuyama et al. (JP 2005-5225377A) discloses a vehicle air conditioning device comprising a main body, foot blower outlet, lower limb detector, and louver controller, but does not disclose both first and second foot blower outlets on a side wall and individually adjusting the foot blower outlets based on detected foot positions.
Aoyama (JP 2009-274573A) discloses a vehicle air conditioning device having an interior air intake provided under an instrument panel, but does not disclose a lower limb detector or two individually controllable foot blower outlets.
Mogi et al. (JP 6-21937 A) discloses a vehicle air conditioning device and a partition under a seat cushion of a front seat, but does not disclose a lower limb detector or two individually controllable foot blower outlets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746